DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/19/2021 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REMARKS
The present office action is based upon the Applicant’s IDS and RCE filed on 07/19/2021, the claims filed on 03/10/2021 and the examiner’s amendment that was previously entered in Notice of Allowance, mailed on 06/03/2021. Claims 1-21 are pending in current application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted was filed along with the RCE Application on July 19, 2021 and also filed after the Notice of Allowance, mailed on June 03, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows for a typo in previous Examiner’s amendment for Notice of Allowance, mailed on June 03, 2021: 
Claim 1 has been amended

IN THE CLAIMS
Claim 1.    (Currently Amended) A computer program product deployed in a moveable robot block to form a barrier and communicate with an assembly management system over a network, the computer program product comprising a non-transitory computer readable storage medium storing computer readable program code that when executed performs [[4]] operations, the operations comprising:
receiving a command to couple the moveable robot block to a location in a coordinate system comprising the barrier formed of a plurality of moveable robot blocks;
controlling movement motors to cause the moveable robot block to move to the location in the coordinate system to couple to the barrier according to the command;
sensing, with an environmental sensor, an environmental condition related to water sensed external to the moveable robot block when the moveable robot block is 
transmitting the environmental condition to the assembly management system over the network to determine whether to adjust the barrier.

ALLOWABLE SUBJECT MATTER
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the closest prior arts, Cila Warncke (Robots - The Future of Flood Fighting), Matt Williams (NPL-Reconfigurable and self-Assembling Robots-The way of the Future), Gray, JR (US 2019/0226898) and Zhao et al. (Publication: ISS '17: Proceedings of the 2017 ACM International Conference on Interactive Surfaces and Spaces, October 2017, Pages 82-91, https://doi.org/10.1145/3132272.3134143, “Robotic Assembly of Haptic Proxy Objects for Tangible Interaction and Virtual Reality”) fails to suggest, disclose or teach individually or in combination to render obvious limitations in combination of Claim 1. Other prior arts of record, Cheng et al. (US 2018/0272527, this reference is from IDS filed on 07/19/2021) teaches in Fig. 3A, “self-assembly robots 104”, in Para. [0024], “self-assembly program 110, creates one or more disaster mitigation plans”, and/or see Para. [0026], “self-assembling robots 104 to create a thicker barrier”, in Para. [0025], “self-assembly program 110 creates an assembly plan by translating one or more disaster mitigation plans into executable program instructions which are sent to self-assembling robots 104.  For example, self-assembly program 110 may create program instructions which instruct cube-shaped fail to Claim 1 is considered novel and non-obvious and is therefore allowed. Claims 2-9 depend either directly or indirectly upon independent claim 1; therefore, these claims are also allowed by virtue of dependencies.
Regarding Claim 10, the closest prior arts, Cila Warncke (Robots - The Future of Flood Fighting), Matt Williams (NPL-Reconfigurable and self-Assembling Robots-The way of the Future), Gray, JR (US 2019/0226898) and Zhao et al. (Publication: ISS '17: Proceedings of the 2017 ACM International Conference on Interactive Surfaces and Spaces, October 2017, Pages 82-91, https://doi.org/10.1145/3132272.3134143, “Robotic Assembly of Haptic Proxy Objects for Tangible Interaction and Virtual Reality”) fails to suggest, disclose or teach individually or in combination to render obvious limitations in combination of Claim 10. Other prior arts of record, such as Cheng et al. (US 2018/0272527, this reference is from IDS filed on 07/19/2021) teaches in Fig. 3A, “self-assembly robots 104”, in Para. [0024], “self-assembly program 110, creates one or more disaster mitigation plans”, and/or see Para. [0026], “self-assembling robots this NPL is from IDS filed on 07/19/2021) disclose, “Sensors in s-bots, such as Connection Sensors: the s-bot can detect whether it is in a position from which it may grasp an object without any displacement (i.e., the grasping requirements are fulfilled). Moreover, Claim 10 is considered novel and non-obvious and is therefore allowed. Claims 11-15 depend either directly or indirectly upon independent claim 10; therefore, these claims are also allowed by virtue of dependencies.

Regarding Claim 16, the closest prior arts, Cila Warncke (Robots - The Future of Flood Fighting), Matt Williams (NPL-Reconfigurable and self-Assembling Robots-The way of the Future), Gray, JR (US 2019/0226898) and Zhao et al. (Publication: ISS '17: Proceedings of the 2017 ACM International Conference on Interactive Surfaces and Spaces, October 2017, Pages 82-91, https://doi.org/10.1145/3132272.3134143, “Robotic Assembly of Haptic Proxy Objects for Tangible Interaction and Virtual Reality”) fails to suggest, disclose or teach individually or in combination to render obvious limitations in combination of Claim 16. Other prior arts of record, such as Cheng et al. (US 2018/0272527, this reference is from IDS filed on 07/19/2021) teaches in Fig. 3A, “self-assembly robots 104”, in Para. [0024], “self-assembly program 110, creates one or more disaster mitigation plans”, and/or see Para. [0026], “self-assembling robots this NPL is from IDS filed on 07/19/2021) disclose, “Sensors in s-bots, such as Connection Sensors: the s-bot can detect whether it is in a position from which it may grasp an object without any displacement (i.e., the grasping requirements are fulfilled). Moreover, Claim 16 is considered novel and non-obvious and is therefore allowed. Claims 17-21 depend either directly or indirectly upon independent claim 16; therefore, these claims are also allowed by virtue of dependencies.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to B M M HANNAN whose telephone number is (571)270-0237.  The examiner can normally be reached on MONDAY-FRIDAY at 8:30AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H. Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B M M HANNAN/Examiner, Art Unit 3664